Citation Nr: 1409509	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-41 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to November 1982, October 1986 to February 1987, August 2002 to May 2003, and September 2004 to August 2005, to include service in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for bilateral hearing loss.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he was exposed to acoustic trauma during service.  Service connection is in effect for tinnitus and he challenges the adequacy of the March 2010 VA examination, maintaining that he has bilateral hearing loss that is related to his in-service noise trauma.  At the May 2012 hearing, the Veteran reported that his hearing acuity had likely declined and testified that he should seek medical treatment for the disability.  This is significant because to do his claim was denied on the basis that he does not have bilateral hearing loss disability for VA compensation purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Given the Veteran report of worsening the possibility of outstanding records, a contemporaneous VA examination is necessary to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. After physically or electronically associating any pertinent, outstanding records, afford the Veteran an appropriate VA examination to determine the onset and/or etiology of his bilateral hearing loss.  All necessary tests, including an audiological evaluation, must be conducted.   Thereafter, the examiner must opine as to whether the Veteran's bilateral hearing loss is related to or had its onset in service, to include his conceded in-service acoustic trauma.

2. Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

